DETAILED ACTION
	This action is in response to the applicant’s reply filed on April 27, 2022. Claims 1-3,5-9, 11-15, and 17-20.

Response to Amendment
In response to the applicant’s amendments to claims 13 and 17 to correct minor typographical errors, the objections to claims 13 and 14 have been withdrawn. 
Claims 1-3, 5-7, 9, 11-13, and 17-19 have been amended.  Claim 4, 10, and 16 are cancelled. Claims 1-3, 5-9, 11-15, and 17-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, field on April 27, 2022, with respect to claims 1-3, 5-9, 11-15, and 17-20  have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 11-15, and 17-20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Silva, US2013/0161099 (hereinafter Silva)”, for the following reasons: 
Silva discloses a method of drilling a borehole and a drill string having a drill bit and a reaming tool for reaming a borehole. The reamer includes a tubular body and a plurality of blades circumferentially spaced along the tubular body. The plurality of blades include an uphole section extending in a first helical direction, a downhole section extending in a second helical direction that is opposite from the first helical direction. The plurality of blades are eccentric about the central axis and the reamer is configured to pass through a first diameter and to ream a second diameter greater than the first diameter. The plurality of blades include one or more first blades on a first radial side of the reamer and one or more second blade on the second radial side of the reamer. The outer side of each of the first blades and each of the second blades tapers towards the tubular body at an uphole end and a downhole end, at a first rate and a second rate respectively.
Silva does not disclose an arcuate central section the extends continuously from the uphole section to the downhole section along the tubular body,  the plurality of blades having one or more first blades with a first axial length and one or more second blades with a second axial length and the first axial length is different from the second axial length, or the first rate being greater than the second rate. 
Silva fails to suggests alone, or in combination, the limations of “wherein the first axial length is different from the second axial length” as recited in claim 1, “wherein the first rate is greater than the second rate” are recited in claim 9, and “wherein the first axial length is different from the second axial length and the first rate is greater than the second rate” as recited in claim 18.
The Examiner is unaware of prior art which reasonably suggests, alone or in combination, the limitations of the invention as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676